Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AND NON-COMPETITION AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”)
dated as of May 9, 2019 (the “Effective Date”), between PetIQ, LLC, an Idaho
limited liability company (the “Company”), and McCord Christensen (the
“Employee”).

WHEREAS, Employee has been employed by the Company as Chief Executive Officer
pursuant to that certain employment agreement, dated as of May 31, 2012, between
True Science Holdings, LLC (predecessor to the Company) and Employee (the
“Original Employment Agreement”);

WHEREAS,  as of the Effective Date, this Agreement amends and restates in its
entirety the Original Employment Agreement; and

WHEREAS, the Company desires to continue to employ Employee, and Employee is
willing to continue to be employed and to perform services for the Company, on
the terms and subject to the conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Employment Period.

Pursuant to the terms and subject to the conditions of this Agreement, the
Company hereby agrees to continue to employ the Employee, and the Employee
hereby agrees to continue to be employed by the Company for the period
commencing on the Effective Date and ending on the third (3rd) anniversary date
of the Effective Date, unless earlier terminated in accordance with the terms
hereof (the “Employment Period”). The Employment Period shall be automatically
extended for a twelve-month period unless either party gives notice to the other
party of its intention to terminate this Agreement no later than sixty (60) days
prior to the end of the then-existing Employment Period. Except as provided
herein, from and after the expiration of the Employment Period, the Employee
will not be entitled to any rights or benefits (including, without limitation,
any severance pursuant to this Agreement or any Company program, policy or
otherwise) other than payment of any earned but unpaid wages.

Section 2. Terms of Employment.

(a) Position.  During the Employment Period, the Employee shall serve as Chief
Executive Officer of the Company and shall report to the Board of Directors of
PetIQ, Inc. (the “Board”). The Employee shall, subject to the direction and
supervision of the Board, have supervision and control over, and responsibility
for, such management and operational functions of the Company currently assigned
to such position and shall have such other powers and duties (including holding
officer positions with the Company and one or more subsidiaries of the Company)
as may from time to time be prescribed by the Board consistent with the
Employee’s position as Chief Executive Officer. 





--------------------------------------------------------------------------------

 



(b) Full Time.  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Employee is entitled, the Employee agrees
to devote his full business time and efforts, to the best of his ability,
experience and talent, to the business and affairs of the Company.

(c) Compensation.

(i) Base Salary.  During the Employment Period, the Employee shall receive an
annual base salary of $515,000,  less applicable withholdings, which annual base
salary shall be subject to upward adjustment from time to time as determined by
the Compensation Committee of the Board (the “Compensation Committee”) (as so
adjusted, the “Annual Base Salary”). The Annual Base Salary shall be paid in
accordance with the customary payroll practices of the Company, subject to
applicable withholding and other payroll taxes. 

(ii) Bonuses.  During the Employment Period, the Employee shall be eligible to
participate in the Company’s annual cash bonus plan as determined by the
Compensation Committee in its sole discretion (the “Annual Bonus”), with a cash
bonus target equal to 100% of his Annual Base Salary.  The amount of the Annual
Bonus, if any, payable to the Employee in respect of a completed fiscal year
shall be determined in the discretion of the Compensation Committee in its
determination of the bonus plan, and may include factors such as the Employee’s
performance of his duties and the Company’s financial performance, as well as
certain performance targets that are approved by the Compensation Committee. The
Annual Bonus shall be paid as, when and if determined by the Compensation
Committee at the same time that such payments are made to other participants in
the annual cash bonus plan, subject to applicable withholding and other payroll
taxes, and subject to Employee’s continued employment through the Annual Bonus
payment date.

(iii) Expenses.  During the Employment Period, the Employee shall be entitled to
receive reimbursement for all reasonable and documented expenses incurred by the
Employee in connection with the performance of his duties hereunder, in
accordance with the policies, practices and procedures of the Company as in
effect from time to time.

(iv) Equity-Based Compensation.  During the Employment Period, the Employee
shall be eligible to participate in, and receive awards of equity-based
compensation under, the PetIQ, Inc. 2017 Omnibus Incentive Plan or applicable
successor plan (the “Omnibus Plan”), as determined by the Compensation Committee
in its discretion.

(v) Vacation and Holidays.  During the Employment Period, the Employee shall be
entitled to paid holidays and four  (4) weeks’ paid vacation in accordance with
the policies of the Company applicable to other employees of the Company
generally from time to time.

(vi) Benefits.  Employee shall have the opportunity to participate in the
employee benefit plans or programs of the Company in accordance with the
policies of the

-  2  -

--------------------------------------------------------------------------------

 



Company applicable to other executive-level employees of the Company from time
to time. The Company reserves the right to amend any employee benefit plan,
policy, program or arrangement from time to time, or to terminate such plan,
policy, program or arrangement, consistent with the terms thereof at any time
and for any reason without providing the Employee with notice.

Section 3. Termination of Employment.

(a) Death or Disability.  The Employee’s employment shall terminate
automatically upon the Employee’s death. The Company may also terminate the
Employee’s employment due to Disability. For purposes of this Agreement, the
Employee shall be deemed “Disabled” and shall be subject to termination due to
Disability, if the Employee is unable to perform the essential functions of his
position, with or without reasonable accommodation, for any ninety (90) days
during a period of one hundred eighty (180) consecutive days (excluding any days
of paid vacation used by the Employee in accordance with the Company’s paid time
off policy), due to mental or physical disability as determined by a physician
selected by the Company and reasonably acceptable to the Employee. If the
Employee is Disabled, the Company may elect to terminate the Employee’s
employment hereunder by giving Notice of Termination (as defined below) to the
Employee (such termination to be effective upon receipt of such notice);
provided, however, that the Company may not terminate the Employee’s employment
unless, at the time the Company gives the Notice of Termination, the Employee
continues to have a physical or mental disability that, in the opinion of a
physician selected by Company and reasonably acceptable to the Employee, may be
expected to prevent the Employee from performing any of his duties hereunder for
any period of time in excess of the ninety (90) days rendering him Disabled. The
parties acknowledge and agree that the Company will suffer an undue hardship
under the circumstances set forth in the previous provision.

(b) Cause.  The Employee’s employment may be terminated at any time by the
Company for Cause (as defined below) or Without Cause (as defined below). For
purposes of this Agreement, “Cause” shall mean: (i) a breach by the Employee of
any material provision of this Agreement which, if curable, is not cured within
ten (10) days after the Employee’s receipt of written notice of such breach from
the Company; (ii) any conduct, action or behavior by the Employee, whether or
not in connection with the Employee’s employment, including, without limitation,
the commission of any felony or a lesser crime involving dishonesty, fraud,
misappropriation, theft, wrongful taking of property, embezzlement, bribery,
forgery, extortion or other crime of moral turpitude, that has or may reasonably
be expected to have a material adverse effect on the reputation or business of
the Company, Holdings, or their respective subsidiaries and affiliates (the
“Company Group”) or which results in gain or personal enrichment of the Employee
to the detriment of the Company Group; (iii) a governmental authority,
including, without limitation, the Environmental Protection Agency, the Food and
Drug Administration or the Securities and Exchange Commission, has prohibited
the Employee from working or being affiliated with the Company Group or the
business conducted thereby; (iv) the commission of any act by the Employee of
gross negligence, willful misconduct or malfeasance, or any willful violation of
law, in each case, in connection with the Employee’s performance of his duties
with the Company Group; (v) Employee’s failure to perform any material aspect of
his lawful duties or responsibilities for the Company Group (other than by
reason of Disability); (vi) the Employee’s failure to observe material policies
generally applicable to employees of the Company after a

-  3  -

--------------------------------------------------------------------------------

 



written warning and a ten (10) day opportunity to cure; (vii)  a  breach by the
Employee of the duty of loyalty owed by the Employee to the Company Group; or
(viii) the Employee’s chronic absenteeism, substance abuse, illegal drug use or
habitual insobriety. “Without Cause” shall mean a termination by the Company of
the Employee’s employment during the Employment Period for any reason or under
any circumstances other than a termination based upon Cause, death or
Disability, including, without limitation, a non-renewal of the Employment
Period by the Company.

(c) Good Reason. The Employee may terminate his employment during the Employment
Period with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of one or more of the following without the
Employee’s written consent, provided that the Employee has given written notice
to the Company within thirty (30) days following the initial occurrence of the
event(s) giving rise to Good Reason, and which event remains uncured for thirty
(30) days following the Company’s receipt of written notice thereof from
Employee: (i) removal by the Company of the Employee as Chief Executive Officer
or as a member of the Board; (ii) a change in the Employee’s direct reporting
duty to a person other than the Board; or (iii) following a Change in Control
where the Employee has not been involved in making this decision or is no longer
Chief Executive Officer, a change in the geographic location at which the
Employee must perform services to a location more than fifty (50) miles from
Eagle, Idaho. For purposes of this Agreement, “Change in Control” has the
meaning set forth in the Omnibus Plan.

(d) Notice of Termination.  Any termination by the Company for Cause, Without
Cause or for Disability or by the Employee for or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” means a written notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated and (iii) if the date of termination
is other than the date of receipt of such notice, specifies the termination date
(the “Termination Date”); provided, however, that in the event of a termination
by the Employee without Good Reason or for Good Reason (if for Good Reason, so
long as the notice and cure period requirements of Section 3(c) have been met),
the Notice of Termination need only indicate the Termination Date, which shall
not be less than thirty (30) days after the date of receipt of the Notice of
Termination;  provided further, that that after the receipt of the Notice of
Termination, the Company may, in its discretion, accelerate the effective date
of such termination at any time by written notice to the Employee.

(e) Post-Termination Cooperation.  The Employee agrees and covenants that,
following the Employment Period, he shall, to the extent reasonably requested in
writing by the Company, cooperate in good faith with and assist the Company
Group in the pursuit or defense of any claim, administrative charge, or cause of
action by or against the Company Group as to which the Employee, by virtue of
his employment with the Company, has relevant knowledge or information,
including by acting as the Company’s representative in any such proceeding and,
without the necessity of a subpoena, providing truthful testimony in any
jurisdiction or forum, excluding any claim, charge or cause of action brought by
the Company Group against the Employee. The Company shall reimburse the Employee
for his reasonable out-of-pocket expenses in complying with this Section 3(e).



-  4  -

--------------------------------------------------------------------------------

 



(f) Post-Termination Nonassistance.  The Employee agrees and covenants that,
following the Employment Period, he shall not voluntarily assist, support, or
cooperate with, directly or indirectly, any other person or entity alleging or
pursuing or defending against any claim, administrative charge, or cause or
action against or by the Company, as the case may be, including by providing
testimony or other information or documents, except under compulsion of law.
Should the employee be compelled to testify, nothing in this Agreement is
intended to, or shall prohibit the Employee from, providing complete and
truthful testimony. Nothing in this Agreement shall in any way prevent the
Employee from cooperating with any investigation by any federal, state, or local
governmental agency.

Section 4. Obligations of the Company upon Termination.

(a) Without Cause; For Good Reason.  If the Company shall terminate the
Employee’s employment during the Employment Period Without Cause or if the
Employee terminates his employment for Good Reason, then the Company shall
provide the Employee with the following payments and/or benefits:

(i) the Company shall pay to the Employee, in each case through the Termination
Date: (A) a lump sum in the amount of the Employee’s earned but unpaid Annual
Base Salary, subject to applicable withholding and payroll taxes, which shall be
paid no later than the next pay date following the Termination Date (in
accordance with the Company’s customary payroll practices), and (B)
reimbursement for any unpaid reimbursable expenses incurred by the Employee,
which shall be paid in accordance with the Company’s policies, practices and
procedures in effect as of the Termination Date, (collectively, “Accrued
Obligations”);

(ii) subject to Section 4(c), the Company shall pay the Employee severance
compensation in an amount equal to the greater of (A) Two Million Dollars
($2,000,000) or (B) the aggregate of two (2) times the sum of (x) his Annual
Base Salary and (y)  the Annual Bonus of Employee for the fiscal year ending
immediately prior to the Termination Date (collectively, the “Severance
Compensation”). The Severance Compensation shall be payable in accordance with
customary payroll practices (and subject to customary withholding and payroll
taxes) as follows: (I) the first Two Million Dollars ($2,000,000) of the
Severance Compensation shall be payable in a lump sum on the first regular
payroll payment date following the date that is thirty (30) days after the
Separation Date, and (II) the excess of the Severance Compensation over Two
Million Dollars ($2,000,000), if any, shall be payable in substantially equal
installments over the twenty-four (24) months following the Termination Date;
provided, that no installment or portion of the Severance Compensation shall be
payable or paid prior to the expiration of the applicable revocation period for
the general release described in Section 4(c) below; and

(iii) subject to Section 4(c), immediate vesting as of the Termination Date of
all outstanding equity-based awards (including immediate vesting at the target
level of performance for equity-based awards that would otherwise vest based on
performance, for performance periods that have not yet concluded as of the
Termination Date) that are held by the Employee under the Omnibus Plan. The
Company represents and warrants that

-  5  -

--------------------------------------------------------------------------------

 



the Compensation Committee may accelerate vesting in the circumstances set forth
in this Section 4(a)(iii) in its sole discretion.  

(b) Cause; Death; Disability; By the Employee for Any Reason (Other than for
Good Reason).  If the Employee’s employment shall be terminated due to the
Employee’s death or Disability, by the Company for Cause, or by the Employee for
any reason (other than for Good Reason), then the Company shall have no further
payment obligations to the Employee (or his estate or legal representative if
applicable, in the case of death or Disability) other than for payment of the
Accrued Obligations.

(c) Condition; Remedies.  The Employee acknowledges and agrees that the
Company’s obligations pursuant to Sections  4(a)(ii) and 4(a)(iii) are
conditioned on the execution, delivery and non-revocation by the Employee (or,
if applicable, his executor, administrator or legal representative) of a general
release in form and substance satisfactory to the Company within thirty (30)
days following the Termination Date, and in the absence of the execution,
delivery and non-revocation of such a timely general release or if such general
release is subsequently revoked by the Employee, the Company shall have no
obligation to make any such payments. The Company shall not have any obligation
to make any payments whatsoever to the Employee with respect to his employment
by the Company, or the termination of his employment, other than as set forth in
this Agreement, and any and all rights of the Employee to any compensation or
benefits in connection with his employment shall automatically and immediately
terminate upon the termination of his employment, and the Employee covenants and
agrees not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment.    Notwithstanding anything to the
contrary in this Agreement, if the payments set forth in Section 4(a)(ii) are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the timing of the Employee’s execution and delivery of the general
release could affect the calendar year in which such payments commence because
the Termination Date occurs within thirty (30) days prior to the end of a
calendar year, then no portion of such payments shall be made until the
Company’s first payroll payment date in the year following the year in which the
Termination Date occurs, and any amount that is not paid prior to such date due
to such restriction shall be paid (subject to the applicable conditions) on that
date.

(d) Resignation upon Termination.  Notwithstanding anything to the contrary
contained herein, upon termination of the Employee’s employment for any reason
or under any circumstance, unless otherwise requested by the Board, the Employee
shall be deemed to have given the Company notice of his resignation from any and
all positions as an officer of the Company and of any other member of the
Company Group, as Chairman of the Board, and as a member of the Board or other
similar governing body of the Company and or any other member of the Company
Group, to the extent applicable. If, for any reason, this Section 4(d) is deemed
to be insufficient to effectuate such resignations, then the Employee will, upon
the Board or the Company’s request, execute any documents or instruments that
the Board or the Company may deem necessary or desirable to effectuate such
resignations.

(e) Return of Company Property.  Upon termination of the Employee’s employment
for any reason or under any circumstances, the Employee shall return any and all
of the property of the Company Group (including, without limitation, all
computers, keys, credit

-  6  -

--------------------------------------------------------------------------------

 



cards, identification tags, documents, data, Confidential Information (as
defined below) and Work Product (as defined below) and other proprietary
materials) and all other materials.

Section 5. Non-Compete; Non-Solicitation.

(a) Non-Compete.  During the Employment Period, including any period of
automatic extension of the Employment Period, and for (i) four  (4)  years
following the termination of the Employee’s employment by the Company or by the
Employee for any reason prior to December 31, 2020; or (ii) three (3) years
following the termination of the Employee’s employment by the Company or by the
Employee for any reason on or after December 31, 2020 (the  “Restricted
Period”), and irrespective of whether the Employee is entitled to severance, the
Employee agrees that he shall not, and shall not permit his respective
affiliates to, directly or indirectly through another person, engage in a
Competitive Business (defined below) by providing any services similar to those
provided during employment for the Company, including without limitation any
business management, strategic planning, or sales services, advice, or
expertise, or any related services, in any geographic location in which the
Company Group is engaged in business, which includes the United States (the
“Geographic Area”). For purposes of this Agreement, “Competitive Business” shall
mean (i) any business in the domestic pet health industry, including, without
limitation, any business that is engaged in the acquisition, distribution,
marketing, sale, resale, manufacture or production of veterinary pet
prescription and over-the-counter medications, treats or related products, and
providing preventative pet care and veterinarian services (collectively, the
“Business”), (ii) any business that develops, produces, manufacturers or sells
products or services incidental or related to the Business, (iii) any other
business directly or indirectly in competition with the Business and (iv) any
other line of business in which the Company Group was engaged or was actively
pursuing as of the Termination Date.

(b) Non-Solicitation.  The Employee agrees that during the Employment Period,
including any period of automatic extension of the Employment Period, and during
the Restricted Period, the Employee shall not, and shall not permit his
respective affiliates to, directly or indirectly through another person within
the Geographic Area, to:

(i) hire any employee or independent contractor of the Company Group, or
solicit, induce, recruit or encourage any such employee or independent
contractor to leave the employ of, or reduce the services provided to, the
Company Group, or encourage or attempt to do any of the foregoing, either for
the Employee’s own purposes or for any other person or entity. 

(ii) (A) solicit, interfere with, subvert, disrupt or alter the relationship,
contractual or otherwise, between the Company Group and any client, customer,
contractor, vendor, supplier, licensor or licensee of the Company Group, or any
prospective client, customer, contractor, vendor, supplier, licensor or licensee
of the Company Group, (B) divert or take away or attempt to divert or take away
the business or patronage (with respect to products or services of the kind or
type developed, produced, marketed, furnished or sold by the Company) of any of
the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company, or (C) encourage or attempt to do any of the
foregoing, either for the Employee’s own purposes or for any other person or
entity.



-  7  -

--------------------------------------------------------------------------------

 



(c) Acknowledgments.  Employee acknowledges that the restrictions set forth in
Sections 5(a) and 5(b) are fair and reasonable in all respects. Without limiting
the foregoing, Employee makes the following acknowledgments:

(i) Employee will, by virtue of Employee’s position with the Company, have and
gain a high level of inside knowledge regarding the Company Group and its
business, and as a result, will have the ability to harm or threaten its
legitimate business interests, including without limitation, its goodwill,
technologies, intellectual property, business plans, processes, methods of
operation, customers, customer lists, referral sources, vendors and vendor
contracts, financial and marketing information, and other trade secrets.

(ii) Employee will provide services or have significant presence or influence on
behalf of the Company Group within the entire Geographic Area due to the nature
of the Company Group’s business, which is conducted extensively throughout the
Geographic Area.

(iii) The type of activities restricted by Sections 5(a) and 5(b) would be in
direct competition with the Company Group’s business.

(iv) Employee has received sufficient consideration in exchange for the
covenants made herein.

Section 6. Nondisclosure and Nonuse of Confidential Information.

(a) The Employee will not disclose or use at any time, either during the
Employment Period or thereafter, any Confidential Information (as hereinafter
defined) of which the Employee is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Employee’s performance in good
faith of duties assigned to the Employee by the Company or has been expressly
authorized by the Board; provided, however, that this sentence shall not be
deemed to prohibit the Employee from complying with any subpoena, order,
judgment or decree of a court or governmental or regulatory agency of competent
jurisdiction (an “Order”); provided, further, however, that (i) the Employee
agrees to provide the Company with prompt written notice of any such Order and
to assist the Company, at the Company’s expense, in asserting any legal
challenges to or appeals of such Order that the Company in its sole discretion
pursues, and (ii) in complying with any such Order, the Employee shall limit his
disclosure only to the Confidential Information that is expressly required to be
disclosed by such Order. The Employee will take all appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. The Employee shall deliver to the Company at the
termination of the Employment Period, or at any time the Company may request,
all memoranda, notes, plans, records, reports, electronic information, files and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the Work Product (as hereinafter defined) of the
business of the Company Group which the Employee may then possess or have under
his control.

(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public (including the existence
and content of this Agreement, except that the Employee shall have the right to
disclose the existence and content of

-  8  -

--------------------------------------------------------------------------------

 



this Agreement to his spouse, legal advisors and financial advisors) and that is
used, developed or obtained by the Company Group in connection with its
business, including, but not limited to, information, observations and data
obtained by the Employee while employed by the Company Group or any predecessors
thereof (including those obtained prior to the date of this Agreement)
concerning (i) the business or affairs of the Company or any of its subsidiaries
(or such predecessors), (ii) products or services, (iii) fees, costs and pricing
structures, (iv) designs, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software and hardware, including operating systems, applications
and program listings, (viii) flow charts, manuals and documentation, (ix)
databases and data, (x) accounting and business methods, (xi) inventions,
devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice, (xii) customers and clients
and customer or client lists, (xiii) other copyrightable works, (xiv) all
production methods, processes, technology and trade secrets, and (xv) all
similar and related information in whatever form. Confidential Information will
not include any information that is publicly known and made generally available
through no wrongful act of the Employee or others who were under confidentiality
obligations as to the information involved. Confidential Information will not be
deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.

(c) For the avoidance of doubt, this Section 6 does not prohibit or restrict
Employee (or Employee’s attorney) from responding to any inquiry about the
Agreement or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Employee understands and acknowledges that he does not need the
prior authorization of the Company to make any such reports or disclosures and
that he is not required to notify the Company that he has made such reports or
disclosures.

(d) Notwithstanding anything in this Section 6 or elsewhere in the Agreement to
the contrary, Employee understands that Employee may, without informing the
Company prior to any such disclosure, disclose Confidential Information (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  Additionally, without informing the Company prior to any such disclosure,
if Employee files a lawsuit against the Company for retaliation for reporting a
suspected violation of law, Employee may disclose Confidential Information to
his attorney and use the Confidential Information in the court proceeding or
arbitration, provided that Employee files any document containing the
Confidential Information under seal and does not otherwise disclose the
Confidential Information, except pursuant to court order. Without prior
authorization of the Company, however, the Company does not authorize Employee
to disclose to any third party (including any government official or any
attorney Employee may retain) any communications that are covered by the
Company’s attorney-client privilege.

Section 7. Property; Inventions and Patents.



-  9  -

--------------------------------------------------------------------------------

 



(a) The Employee has attached hereto, as Schedule A, a list describing any
Inventions (as defined below), which belong to the Employee, which were made by
the Employee prior to his employment with the Company, which relate to the
Company Group and which are not assigned to the Company under this Agreement
(the “Prior Inventions”). The Employee agrees that all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos, products, equipment and all similar or related information and materials
(whether patentable or unpatentable) (collectively, “Inventions”) which relate
to the Company Group’s actual or anticipated business, research and development
or existing or future products or services and which are conceived, developed or
made by the Employee (whether or not during usual business hours and whether or
not alone or in conjunction with any other person) while employed (if and to the
extent such Inventions result from any work performed for the Company, any use
of the Company’s premises or property or any use of the Company’s Confidential
Information) by the Company (including those conceived, developed or made prior
to the date of this Agreement) together with all patent applications, letters
patent, trademark, tradename and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing (collectively referred to herein as, the “Work Product”), excluding
all Prior Inventions, belong in all instances to the Company or such affiliate.
To the extent that any of the Prior Inventions are incorporated into the
product, process or machine of the Company or any affiliate by the Employee, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, transferable, sublicensable, worldwide license to make,
have made, modify, use and sell such Prior Invention as a part of or in
connection with such product, process or machine. The Employee will promptly
disclose such Work Product to the Company’s General Counsel or his or her
designee and perform all actions reasonably requested by the Company’s General
Counsel or his or her designee (whether during or after the Employment Period)
to establish and confirm the Company’s ownership of such Work Product
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company Group (whether during or after the Employment Period)
in connection with the prosecution of any applications for patents, trademarks,
trade names, service marks or reissues thereof or in the prosecution or defense
of interferences relating to any Work Product. The Employee recognizes and
agrees that the Work Product, to the extent copyrightable, constitutes works for
hire under the copyright laws of the United States and that to the extent Work
Product constitutes works for hire, the Work Product is the exclusive property
of the Company, and all right, title and interest in the Work Product vests in
the Company. To the extent Work Product is not works for hire, the Work Product,
and all of the Employee’s right, title and interest in Work Product, including
without limitation every priority right, is hereby assigned to the Company. 

(b) Employee hereby represents and warrants that the patents and other assets
owned by Employee set forth on Schedule A are not related in any way to the
Company Group, except as stated therein. For the avoidance of doubt, if any
invention (i) is developed by Employee entirely on his own time without using
the Company’s equipment, supplies, facilities or trade secret information and
(ii) does not either (1) relate to the Company’s business (or actual or
demonstrably anticipated research or development) at the time of conception or
reduction to practice of the invention or (2) result from any work performed by
Employee for the Company, such invention shall not be deemed to be Work Product
for purposes of this Agreement and shall not be subject to the provisions hereof
relating to Work Product.



-  10  -

--------------------------------------------------------------------------------

 



(c) The Employee shall assist and cooperate fully with the Company Group in
obtaining for the Company Group the grant of letters patent, copyrights and any
other intellectual property rights relating to the Work Product in the United
States and/or such other countries as the Company Group may designate. With
respect to Work Product, the Employee shall, during the Employment Period and at
any time thereafter, execute all applications, statements, instruments of
transfer, assignment, conveyance or confirmation, or other documents, furnish
all such information to the Company Group and take all such other appropriate
lawful actions as the Company Group requests.

Section 8. Acknowledgement and Enforcement.

(a) Employee acknowledges that he has become familiar, or will become familiar
with the trade secrets of members of the Company Group’s and with other
confidential and proprietary information concerning members of the Company Group
and their respective predecessors, successors, customers and suppliers, and that
his services are of special, unique and extraordinary value to the Company.
Employee acknowledges and agrees that the Company would not enter into this
Agreement, providing for compensation and other benefits to Employee on the
terms and conditions set forth herein, but for Employee’s agreements herein
(including those set forth in Sections 5,  6, and 7 herein). Furthermore,
Employee acknowledges and agrees that the Company will be providing Employee
with additional special knowledge after the Effective Date, with such special
knowledge to include additional Confidential Information and trade secrets.
Employee agrees that the covenants set forth in Sections 5,  6, and 7
(collectively, the “Restrictive Covenants”) are reasonable and necessary to
protect the Company Group’s trade secrets and other Confidential Information,
proprietary information, goodwill, stable workforce and customer relations.

(b) Without limiting the generality of Employee’s agreement with the provisions
of Section 8(a),  Employee (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company currently conducts business throughout
the Restricted Area and (v) agrees that the Restrictive Covenants will continue
in effect for the applicable periods set forth above regardless of whether
Employee is then entitled to receive severance pay or benefits from the Company.
Employee believes that he has received and will receive sufficient consideration
and other benefits as an employee of the Company and as otherwise provided
hereunder or as described in the recitals hereto to clearly justify such
restrictions.

(c) Because the Employee’s services are special, unique and extraordinary and
because the Employee has access to Confidential Information and Work Product,
the parties hereto agree that money damages would be an inadequate remedy for
any breach of this Agreement, including the Restrictive Covenants set forth
herein. Therefore, in the event of a breach or threatened breach of this
Agreement or any Restrictive Covenant herein, the Company Group and its
successors or assigns may, in addition to other rights and remedies existing in
their favor at law or in equity, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security).



-  11  -

--------------------------------------------------------------------------------

 



Section 9. Assurances by the Employee.

The Employee represents and warrants to the Company that he may enter into this
Agreement and fully perform all of his obligations under this Agreement and as
an employee of the Company without breaching, violating, or conflicting with (i)
any judgment, order, writ, decree, or injunction of any court, arbitrator,
government agency, or other tribunal that applies to the Employee or (ii) any
agreement, contract, obligation, or understanding to which the Employee is a
party or may be bound.

Section 10. Non-Disparagement.

The Employee agrees that he will not make, or cause to be made, any statement,
observation, or opinion, or communicate any information (whether oral or
written) to any person, other than the Company’s Human Resource Director, the
Company’s General Counsel, or a member of the Board, that disparages the Company
Group, or is likely in any way to harm the business or the reputation of the
Company Group, or any of their respective former, present or future managers,
directors, officers, members, stockholders or employees.

Section 11. Termination of Severance Payments.

In addition to the foregoing, and not in any way in limitation thereof or in
limitation of any right or remedy otherwise available to the Company, if the
Employee violates any provision of this Agreement, or facts or circumstances
have been made known that if known as of the Termination Date, the Employee
would not have been entitled to the benefits of Sections 4(a)(ii) or 4(a)(iii),
(i) the provisions set forth in Sections 4(a)(ii) and 4(a)(iii), and the
Company’s obligations thereunder, shall be terminated and of no further force or
effect, without limiting or affecting the Employee’s obligations under Sections
5, 6,  7, or 10, or the Company’s other rights and remedies available at law or
equity and (ii) the Employee shall promptly pay the Company any amounts received
pursuant to Sections 4(a)(ii) and 4(a)(iii).

Section 12. General Provisions.

(a) Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or arbitrator to be invalid,
prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

(b) Entire Agreement.  This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties,

-  12  -

--------------------------------------------------------------------------------

 



written or oral, which may have related to the subject matter hereof in any way,
including, but not limited to, the Original Employment Agreement. 

(c) Counterparts.  This Agreement may be executed in two (2) or more
counterparts (delivery of which may be by facsimile or via email as a portable
document format (.pdf)), each of which will be deemed an original, and it will
not be necessary in making proof of this Agreement or the terms of this
Agreement to produce or account for more than one (1) of such counterparts.

(d) Successors and Assigns: Beneficiaries.  This Agreement is personal to the
Employee and without the prior written consent of the Company shall not be
assignable by the Employee. The obligations of the Employee hereunder shall be
binding upon Employee’s heirs, administrators, executors, assigns and other
legal representatives. This Agreement shall be binding upon and shall inure to
the benefit of and be enforceable by the Company’s successors and assigns.

(e) Governing Law.  THIS AGREEMENT, AND THE TERMS AND CONDITIONS HEREUNDER,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
IDAHO, EXCEPT WITH RESPECT TO SECTION 12(k) HEREOF, WHICH SHALL BE GOVERNED BY
THE FEDERAL ARBITRATION ACT.

(f) Amendment and Waiver.  Subject to Section 12(a) hereof, the provisions of
this Agreement may be amended and waived only with the prior written consent of
the Employee and the Company, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall be construed as a waiver of
such provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

(g) Notices.  All notices, requests, demands, claims, consents and other
communications which are required or otherwise delivered hereunder shall be in
writing and shall be deemed to have been duly given if (i) personally delivered
or transmitted by electronic mail, (ii) sent by nationally recognized overnight
courier, (iii) mailed by registered or certified mail with postage prepaid,
return receipt requested, or (iv) transmitted by facsimile to the parties hereto
at the following addresses (or at such other address for a party as shall be
specified by like notice):

(i) if to the Company, to:

PetIQ, LLC

923 S. Bridgeway Place

Eagle, ID 83616

Attention: General Counsel 

Facsimile: (208) 939-3200 

 

(ii) if to the Employee, to his address set forth on the signature page hereto;

or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(i) when delivered, if personally

-  13  -

--------------------------------------------------------------------------------

 



delivered or transmitted by electronic mail, with receipt acknowledgment by the
recipient by return electronic mail, (ii) when sent, if sent by facsimile on a
business day during normal business hours (or, if not sent on a business day
during normal business hours, on the next business day after the date sent by
facsimile), (iii) on the next business day after dispatch, if sent by nationally
recognized, overnight courier guaranteeing next business day delivery, and (iv)
on the fifth (5th)  business day following the date on which the piece of mail
containing such communication is posted, if sent by mail.

(h) Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

(i) Construction.  Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(j) Right of Set Off.  In the event of a breach by the Employee of the
provisions of this Agreement, the Company is hereby authorized at any time and
from time to time, to the fullest extent permitted by law and after ten (10)
days prior written notice to Employee, to set-off and apply any and all amounts
at any time held by the Company on behalf of the Employee and all indebtedness
at any time owing by the Company to the Employee against any and all of the
obligations of the Employee now or hereafter existing.

(k) Arbitration; Waiver of Jury Trial.  With the exception of equitable relief
as noted in Section 8 hereof, any controversy or claim arising out of or
relating to this Agreement or the breach thereof (including, without limitation,
as to arbitrability and any disputes with respect to Employee’s employment with
the Company or the termination of such employment, including, without
limitation, any claim for alleged discrimination, harassment or retaliation on
the basis of race, sex, color, national origin, sexual orientation, age,
religion, creed, marital status, veteran status, alienage, citizenship,
disability or handicap, or any other legally protected status, and any alleged
violation of any federal, state, or other governmental law, statute or
regulation, including, but not limited to, claims arising under Title VII of the
Civil Rights Act of 1964, other civil rights statutes including, without
limitation, 42 U.S.C. § 1981, 42 U.S.C. § 1982, and 42 U.S.C. § 1985, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, the Employee Retirement Income Security Act, the Occupational Safety and
Health Act, the Immigration Reform and Control Act, or any state or local law,
as amended), shall be settled by individual arbitration (as opposed to class or
collective arbitration) administered before JAMS (the “Arbitrator”) under the
common rules then pertaining. The arbitration hearing shall commence within
ninety (90) calendar days after the Arbitrator is selected, unless the Company
and the Employee mutually agree to extend this time period. The arbitration
shall take place in the State of Idaho. The Arbitrator will have full power to
give directions and make such orders as the Arbitrator deems just, and to award
all remedies that would be available in court. Nonetheless, the Arbitrator
explicitly shall not have the authority, power, or right to alter, change,
amend, modify, add, or subtract from any provision of this Agreement, except
pursuant to Section 12(a). The Arbitrator shall issue a written decision that
sets forth the essential findings and conclusions upon which the

-  14  -

--------------------------------------------------------------------------------

 



Arbitrator’s award or decision is based within thirty (30) days after the
conclusion of the arbitration hearing. The award rendered by the Arbitrator
shall be final and binding (absent fraud or manifest error), and any arbitration
award may be enforced by judgment entered or vacated in any court of competent
jurisdiction. The prevailing party shall be reimbursed by the other party to the
action for reasonable attorneys’ fees and expenses relating to such action, with
the exception of any action by an employee alleging a civil rights or statutory
cause of action, in which case the Company shall pay the filing fees and costs
of the arbitration and each party shall be responsible for its own attorneys’
fees and costs, provided that the arbitrator may grant any remedy or relief that
a party could obtain from a court of competent jurisdiction on the basis of such
claims.

(l) Nouns and Pronouns.  Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

(m) 409A Compliance.  To the extent any provision of this Agreement or action by
the Company would subject the Employee to liability for interest or additional
taxes under Section 409A of the Code, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Company. It is intended that
this Agreement will comply with Code Section 409A and the interpretive guidance
thereunder, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions, and this Agreement
shall be administered accordingly, and interpreted and construed on a basis
consistent with such intent. All references in this Agreement to the Employee’s
termination of employment shall mean a “separation from service” within the
meaning of Code Section 409A and Treasury Regulation Section 1.409A-1(h)(l)(ii).
Notwithstanding anything to the contrary herein, if the Employee is a “specified
employee” as defined in Code Section 409A, any portion of the amounts payable
under this Agreement as a result of a termination of employment that are not
eligible for any of the exceptions to the application of Code Section 409A (such
as the severance pay exception or the short-term deferral exception), shall not
be paid to the Employee until the earlier of (i) the expiration of the six
(6)-month period measured from the date of the Employee’s “separation from
service” or (ii) the Employee’s death. Any series of payments hereunder shall be
considered a series of separate payments for purposes of Code Section 409A. To
the extent any reimbursements or in-kind benefit payments under this Agreement
are subject to Code Section 409A, such reimbursements and in-kind benefit
payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(l)(iv) (or any similar or successor provisions). This Agreement may
be amended to the extent necessary (including retroactively) by the Company in
order to preserve compliance with Code Section 409A. The preceding shall not be
construed as a guarantee of any particular tax effect for the Employee’s
compensation and benefits and the Company does not guarantee that any
compensation or benefits provided under this Agreement will satisfy the
provisions of Code Section 409A.

(n) Survival.  For the avoidance of doubt, the obligations of the Employee under
Sections 3(d),  3(e), 4(d),  4(e), and 5-12 (and all subsections thereto) shall
survive the end of the Employment Period or the termination of this Agreement or
the Employee’s employment for any reason (whether such termination is by the
Company, by the Employee, or otherwise).

[signature page follows]

 



-  15  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

PETIQ, LLC

By: /s/ Susan Sholtis
Name: Susan Sholtis
Title: President

EMPLOYEE

/s/ McCord Christensen
McCord Christensen

Address: 923 S. Bridgeway Pl.
Eagle, ID 83616



Signature Page to Amended and Restated Employment Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE A

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

Title

Date

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Employee: /s/ McCord Christensen

Print Name of Employee: McCord Christensen

Date:  May 9, 2019

 

A-1

--------------------------------------------------------------------------------